BROWN, J., concurring. This case is a prime example of a situation where appellant’s counsel did more than was required to perfect an appeal under District Court Rule 9(b), but yet the procedure followed did not strictly comply with the rule’s dictates. Because of this and because this court has made it clear that counsel must strictly comply with the rule’s requirements or suffer dismissal, I agree with the result reached in this case. See, e.g., Ottens v. State, 316 Ark. 1, 871 S.W.2d 829 (1994). Nevertheless, this case presents something of an anomaly, and I urge the Criminal Practice Committee to review Rule 9(b) once more with this case in mind. The anomalous situation is that Rule 9(b) provides that an appeal is taken from district court “by filing a certified copy of the district court’s docket sheet, which shows the awarding of judgment and all prior entries” with the circuit clerk. Rather than file the docket sheet listing the judgment and other matters pertaining to the case, counsel in the instant case filed all of the actual documents in the case. This clearly was not a certified copy of the docket 112sheet list but was a certified copy of everything in the file. By filing everything, however, counsel exceeded in a sense the requirement that he merely file the docket sheet. According to the Reporter’s Note accompanying the 2008 amendment to Rule 9(b), which inserted the docket-sheet criterion, the rationale for the docket-sheet requirement was to make appeals from district court easier: “This simplification [filing the docket sheet only] makes it easier to perfect an appeal. It eliminates the difficulty that parties often encountered in getting a complete certified record from the district court clerk within thirty days of the judgment.” In re District Court Rules, 374 Ark. 657 (Oct. 9, 2008). By using the more complicated and cumbersome procedure required under former Rule 9(b), counsel ran afoul of the much easier procedure required under the new rule. The question then posed is whether either procedure should suffice to perfect an appeal. That remedy would at least eliminate the harsh result of the instant case.